SCHILLER, Judge,
concurring.
I concur in the result. Because it is appellant’s burden to present an adequate record for appellate review,1 and because the record submitted to this Court is clearly deficient,2 we are powerless to grant appellant relief. Thus there is no basis upon which we can reverse the judgment of sentence entered by the Court of Common Pleas of Mercer County.

. Commonwealth v. Chopak, 532 Pa. 227, 236 n. 5, 615 A.2d 696, 701, n. 5 (1992); Commonwealth v. Williams, 357 Pa.Super. 462, 466, 516 A.2d 352, 354 (1986); Pa.R.A.P.1911(a); (d).


. See Dissenting Opinion, Johnson, J.